Exhibit32.1 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of RMG Networks Holding Corporation (the “Company”) for the quarter endedMarch 31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Garry McGuire, Chief Executive Officer of the Company, and William G. Cole, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that to our best knowledge: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:May 9, 2014 By: /s/ Garry McGuire Garry McGuire Chief Executive Officer By: /s/ William G. Cole William G. Cole Chief Financial Officer
